TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 3, 2018



                                     NO. 03-17-00117-CR


                                   Tajay Stephens, Appellant

                                               v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the judgment

requiring reversal. However, there was error in the judgment that requires correction. Therefore,

the Court modifies the trial court’s judgment to change the reference to manufacturing of a

controlled substance to possession of a controlled substance and to delete the reference to

indazole. The judgment, as modified, is affirmed. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.